DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Applicants’ response of 4/2/8/2021 is acknowledged.  

Status of Claims
3.    Claims 1-20 are pending in this application. 

Information Disclosure Statement
4.    Applicants’ information disclosure statements of 5/3/2019, 11/12/2019, 8/28/2020 and 2/18/2021are acknowledged. The references have been considered, Initialed copies are attached. However, the listing of references in the specification pages 98-106 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Drawings
5.    The drawings submitted 5/3/2019 have been accepted by the examiner.

Election/Restriction
6.    Applicant's election with traverse of 2/8/2021 is acknowledged.  Applicants elected group I (claims 1-4) drawn to a method of manufacturing one or more bacteriocin product. 
       The traversal is on the ground(s) that  “The Restriction Requirement is traversed on the basis that the claims in at least Groups I and II have a special technical relationship as provided for in 37 C.F.R. § 1.475(a). That is, claims directed to a method that employs at least one type of challenger microbe and microorganisms selected from 
     This is found persuasive and claims 5-6 of group II will examined with claims 1-4 of group I. 
The requirement is still deemed proper and is therefore made FINAL.
    Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/2021.

Claim Rejections - 35 USC § 112
7.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.      Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a biological deposit rejection.       
Claim 3 is rejected as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The invention appears to employ novel strains of bacteria (Weissella viridescens NRRL B-1951). It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit. Further it is unclear if the starting materials were readily available to the public at the time of invention.
The specification fails to recite about the deposit of said organism. It is not clear if the deposit was made and meet all the criteria set forth in 37 CFR 1.801-1.809. Because it is not clear that organism, having the accession number of Weissella viridescens NRRL B-1951 is known and publicly available or can be reproducibly isolated from nature without undue experimentation.  Without a publicly available deposit of the above strain, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the strains is an unpredictable event.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by the International Depository Authority under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application.  These requirements are necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR 1.801-1.809, assurances regarding availability and 
(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
(c) the deposits will be maintained in the public repository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
(d) the deposits will be replaced if they should become nonviable or non-replicable.
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the repository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
6) The procedures used to obtain a sample if test is not done by the depository; and


As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit. 
If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the strains described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed. 
Applicant’s attention is directed to In re Lundack, 773 F.2d.1216, 227 USPQ (CAFC 1985) and 37 CFR 1.801-1.809 for further information 
concerning deposit practice.
	

Claim Rejections - 35 USC § 112

9.      The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.      Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claimed. Clarification is required to overcome the rejection.


Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.      Claims 1-6 are rejected under 35 U.S.C. 103 as being un-patentable over Stern et al. (US 20060223161 A1) and further in view of Lacroix et al. (US 20110236359 A1)0.
      The claims are drawn to: A method of manufacturing one or more bacteriocin product comprising adding at least one type of challenger microbe to a culture of 
       Regarding claim 1, Stem et al.  teach a method of manufacturing one or more bacteriocin product comprising adding at least one type of challenger microbe to a culture of manufacturing microorganisms. See Stern et al., reciting claim 15 which recites a method tor isolating a bacteriocin comprising: (a) coculturing a bacteriocin-producing bacteria with an inducer bacteria to produce bacteriocin in a culture medium’}, and incubating the manufacturing microorganisms and the at least one type of challenger microbe together in a culture medium for a time and under conditions sufficient to manufacture the bacteriocin product (para [0030]).  Stem et al., teach “Another object of the present invention is to provide an inducer strain of Lactococcus which increases the production of bacteriocins by producer strains.”; para [0031]. Stem et al.,  teach “A further object of the present invention is to provide an inducer strain of Lactococcus lactis having the identifying characteristics of NRRL B-30744.1; para [0032] ~ ’A still further object of the present invention is to provide a method for increasing the production of bacteriocins by producer strains wherein the producer strains are co-cu Stored with an inducer strain of Lactococcus.'; para [0033] - Stem et al.  teach "A further object of the present invention is to provide a method for increasing the production of bacteriocins by producer strains wherein said producer strains are co-cultured with a Lactococcus strain having the identifying characteristics of NRRL B-30744.'( Stem et al Claim 14 A method for increasing the production of bacteriocins by bacteria comprising: (a) adding a bacteriocin-enhancing amount of Lactococcus lactis having the identifying characteristics of NRRL B-30744 to a culture of a bacteriocin-producing bacteria to form a co-culture, and (b) culturing said co-culture at about 37degree C.’). 
    Regarding claim 2, Stern et al.  teach  at least one type of challenger microbe stimulates the manufacturing microorganisms to manufacture more of at least one bacteriocin than when the challenger microbes are not present (para [0032]. Stern et al.  teach  “A still further object of the present invention is to provide a method for 
      Regarding claim 3, Stern et al. teach  that  at least one type of challenger microbe is Weissella viridescens NRRL B-1951. Stern teaches use of Lactobacillus as a challenger strain (para [0066] - 'Antagonists were grown in about 250 ml of 10% Brucella broth together with inducer strain Lactobacoccus lactis Strain 320 (NRRL B-30744, supra) at about 37 degree C'). Since Stern teaches (para [0009] - 'Bacteriocins are often active against species which are closely related to the producer.'; para [0010] -' Most of the bacteriocins produced by this group are active only against other lactic acid bacteria’), 
      Regarding claim 6,  Stern et al.  further teach formulated for local administration to a portion of the gastrointestinal system (para [0050] which recites  'In accordance with the present invention, the peptides and/or the novel bacterial strains can be administered in a therapeutically acceptable carrier topically, parenterally, transmucosally, such as for example, orally, nasally, rectally, or transdermally.').

While Stern et al., clearly teach using Lactobacoccus strains such as Lactobacillus gasseri, Lactococcus lactis, or a combination thereof; but does not limit the lactobacillus strains. This discrapency has been overcome by teachings of Lacroix et al,

          Regarding claim 1 Lacroix et al. teach use of Lactococcus lactis subsp. lactis MM19 as a bacteriocin manufacturing microorganism ( see Abstract which recites “ The present invention relates to novel bacteriocin-producing lactic acid bacteria strains Lactococcus lactis subsp. lactis MM13 accession number NML-080508-01 isolated from the human gut. The strains L, lactis subsp. lactis MM19 and the bacteriocins produced by these strains are useful for inhibiting microbial growth in food products, and for inhibiting microbial infection or colonization of a mammal.'}. 
    Regarding claim 4, Lacroix et al. teach a cell free broth (see claims 3-5).
    Regarding claim 5, Lacroix  et al. teach  a composition comprising at least one type of bacteriocin product made by the said method ( see claim 8 - 'A composition 
    It would have been obvious to one of ordinary skill in the art that the method of Stern et al. could be used for manufacturing bacteriocin using a combination of Lactococcus microorganisms of Stern et al. and Lacroix et al.  since the microorganisms of Stem could challenge the manufacturing strains of Lacroix to induce bacteriocin production.
   It would have been obvious to one of ordinary skill in the art that a Lactobacillus species such as Lactobacillus viridescens (also known as Weissella viridescens) could be used as a challenger microbe to induce bacteriocin production from a Lactobacillus lactis producer strain. The benefit of combining the above references is that the bacteriocins produced by these strains are useful for inhibiting microbial growth in food products, and for inhibiting microbial infection or colonization of a mammal.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different strains in a manufacturing method, which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Conclusion
13.     No claims are allowed.
14.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        February 26, 2021



/JANA A HINES/Primary Examiner, Art Unit 1645